DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Holdren (US 4332125 A) in view of Wray (US 20190257581 A1).

Regarding claim 1, Holdren discloses a harvesting machine, comprising: 
a cutting mechanism (3), the cutting mechanism cutting stems to form a moving web (45) as the harvesting machine traverses a crop field; 
a first moisture removal mechanism (31, 32) positioned downstream of the cutting mechanism, and the first moisture removal mechanism including a first roll (32) positioned below a first press roll (31);  
a second moisture removal mechanism (39, 35) positioned downstream of the first moisture removal mechanism, and the second moisture removal mechanism including a second roll (35) positioned below a second press roll (39); and 
a moving belt (33) forming a closed loop around both the first and second rolls, the moving belt having a plurality of apertures formed therethrough (33 is perforated), the moving belt forming a first nip with the first press roll and a second nip with the second press roll for squeezing moisture out of the stems as the movable web is routed through the first and second nips (col. 8 lines 51-65, col. 9 lines 10-17).

Holdren does not disclose wherein the first and second rolls, around which the belt forms a closed loop, are suction rolls.  
In the same field of endeavor, Wray teaches pressing rollers (200) having suction devices (250, 255), for collecting liquid expressed by harvested grass as it is pressed by the rollers (paragraphs 162- 163).
It would be obvious to provide Holdren with suction rollers, as disclosed by Wray, as a way to more effectively collect liquid expressed from the crop.

Holdren discloses that the harvesting machine has a “conventional cutter” (col. 7 lines 15-23), but is silent regarding the harvesting machine comprising: a frame having a first end and a second end, at least one axle having a pair of wheels, and having a bottom plate positioned adjacent to the first end, and the bottom plate having a front edge and a rear edge, or a rotatable pick-up head pivotally mounted on the first end of the frame, the pick-up head having at least two spaced apart and outwardly extending finger sets, each finger set containing a plurality of fingers spaced apart from one another across the width of the pick-up head, each finger set sequentially contacting growing plants in a field, each plant having a stem containing a high moisture content and a base, and each of the finger sets bending the stems downward onto the bottom plate.
The examiner takes official notice that it is well known to provide a harvesting machine with a frame, an axle, a pair of wheels, a bottom plate, a pick-up head, and a plurality of fingers, as one of many possible configurations of a harvesting machine.

Claims 1, 3-5, 10, 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wingard (US 4912914 A) in view of Anzel (US 9856603 B2).

Regarding claim 1, Wingard discloses a harvesting machine (a baler), comprising: 
a frame having a first end and a second end, at least one axle having a pair of wheels, and having a bottom plate positioned adjacent to said first end, and said bottom plate having a front edge and a rear edge (see Fig. 1); 
a rotatable pick-up head pivotally mounted on said first end of said frame, said pick-up head having at least two spaced apart and outwardly extending finger sets, each finger set containing a plurality of fingers spaced apart from one another across the width of said pick-up head, each finger set sequentially contacting growing plants in a field, each plant having a stem containing a high moisture content and a base, and each of said finger sets bending said stems downward onto said bottom plate; 
a cutting mechanism (mower 14) mounted on said bottom plate below said pick-up head, said cutting mechanism cutting each of said stems at said respective base to form a moving web as said harvesting machine traverses a crop field; 
a first moisture removal mechanism positioned downstream of said cutting mechanism, and said first moisture removal mechanism including a first roll (heated roller 16, one of three lower rollers in Fig. 1) positioned below a first press roll (also labeled as 16, one of two upper rolls in Fig. 1); 
a second moisture removal mechanism positioned downstream of said first moisture removal mechanism, and said second moisture removal mechanism including a second roll (16, one of three lower rollers in Fig. 1) positioned below a second press roll (also labeled as 16, one of two upper rolls in Fig. 1); and 
a moving belt (20) forming a closed loop around both said first and second rolls, said moving belt forming a first nip with said first press roll and a second nip with said second press roll for squeezing moisture out of said stems as said movable web is routed through said first and second nips (col. 3 line 65-col. 4 line 4).

Wingard does not disclose wherein the first and second rolls, around which the belt forms a closed loop, are first and second suction rolls, or wherein said moving belt having a plurality of apertures formed therethrough.
In the same field of endeavor, Anzel discloses a suction roller (16) and press roll (15) designed to reduce the moisture in a web (col. 3 lines 41-43) in conjunction with heat (col. 4 lines 5-10), said suction roller surrounded by a belt (5) having apertures (col. 2 lines 43-46).
It would be obvious to one of ordinary skill in the art to substitute the lower heated rollers disclosed by Wingard with suctions rollers, in view of the teaching by Anzel that suction rollers can be used in combination with heat to reduce moisture in a web. It would be obvious to one of ordinary skill in the art to provide the belt disclosed by Wingard with apertures, as disclosed by Anzel, as a way of allowing the suction created by the suction roller to draw out moisture from the harvested crop. 

Regarding claim 3, the resultant combination discloses the harvesting machine of claim 1 wherein said harvesting machine is a self-propelled unit and a baler is towed behind said self-propelled unit (col. 3 lines 30-32).

Regarding claim 4, the resultant combination discloses the harvesting machine of claim 1 wherein said harvesting machine is a self-propelled unit which includes a baler (col. 3 lines 26-29).

Regarding claim 5, Wingard, of the resultant combination, discloses the harvesting machine of claim 1 wherein said first moisture removal mechanism is identical in construction to said second moisture mechanism (all heated rollers are labeled as 16 and are therefore the same component).

Regarding claim 10, Wingard discloses a harvesting machine, comprising: 
a frame having a first end and a second end, at least one axle having a pair of wheels, and having a bottom plate positioned adjacent to said first end, said bottom plate having a front edge and a rear edge, and said bottom plate is inclined upward towards said rear edge (see Fig. 1); 
a rotatable pick-up head pivotally mounted on said first end of said frame, said pick-up head having at least two spaced apart and outwardly extending finger sets, each finger set containing a plurality of fingers spaced apart from one another across the width of said pick-up head, each finger set sequentially contacting growing plants in a field, each plant having a stem containing a high moisture content and a base, and each of said finger sets bending said stems downward onto said bottom plate and towards said incline; 
a cutting mechanism (mower 14) mounted on said bottom plate below said pick-up head, said cutting mechanism cutting each of said stems at said respective base to form a moving web as said harvesting machine traverses a crop field; 
a first moisture removal mechanism positioned downstream of said cutting mechanism, and said first moisture removal mechanism including a first roll (heated roller 16, one of three lower rollers in Fig. 1) positioned below a first press roll (also labeled as 16, one of two upper rolls in Fig. 1); 
a second moisture removal mechanism positioned downstream of said first moisture removal mechanism, and said second moisture removal mechanism including a second roll (heated roller 16, one of three lower rollers in Fig. 1) positioned below a second press roll (also labeled as 16, one of two upper rolls in Fig. 1); 
a moving belt (20) forming a closed loop around both said first and second rolls, said moving belt forming a first nip with said first press roll and a second nip with said second press roll for squeezing moisture out of said stems as said movable web is routed through said first and second nips (col. 3 line 65-col. 4 line 4); and 
routing said movable web into a baler to form a bale (the harvester is a baler, see abstract).

Wingard does not disclose wherein the first and second rolls, around which the belt forms a closed loop, are first and second suction rolls, or wherein said moving belt having a plurality of apertures formed therethrough.
In the same field of endeavor, Anzel discloses a suction roller (16) and press roll (15) designed to reduce the moisture in a web (col. 3 lines 41-43) in conjunction with heat (col. 4 lines 5-10), said suction roller surrounded by a belt (5) having apertures (col. 2 lines 43-46).
It would be obvious to one of ordinary skill in the art to substitute the lower heated rollers disclosed by Wingard with suctions rollers, in view of the teaching by Anzel that suction rollers can be used in combination with heat to reduce moisture in a web. It would be obvious to one of ordinary skill in the art to provide the belt disclosed by Wingard with apertures, as disclosed by Anzel, as a way of allowing the suction created by the suction roller to draw out moisture from the harvested crop. 

Regarding claim 12, the combination discloses the harvesting machine of claim 10 wherein said harvesting machine is a self-propelled unit which includes a baler (col. 3 lines 26-29).

Regarding claim 13, the combination discloses the harvesting machine of claim 10 
The combination does not disclose wherein said first nip reduces the moisture content of said moving web by at least 15%.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the first nip to reduce the moisture content of said moving web by at least 15%. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 14, the combination discloses the harvesting machine of claim 10 
The combination does not disclose wherein said second nip reduces the moisture content of said moving web by at least 10%.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the second nip to reduce the moisture content of said moving web by at least 15%. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 15, the combination discloses the harvesting machine of claim 10 wherein said harvesting machine is a self-propelled unit and a baler is towed behind said self-propelled unit (col. 3 lines 30-32).

Regarding claim 16, Wingard discloses a method of operating a harvesting machine, said harvesting machine having a frame with a first end and a second end, at least one axle having a pair of wheels, and having a bottom plate positioned adjacent to said first end, said bottom plate having a front edge and a rear edge, and said bottom plate is inclined upward towards said rear edge; a rotatable pick-up head pivotally mounted on said first end of said frame, said pick-up head having at least two spaced apart and outwardly extending finger sets, each finger set containing a plurality of fingers spaced apart from one another across the width of said pick-up head, each finger set sequentially contacting growing plants in a field, each plant having a stem containing a relatively high moisture content and a base, and each of said finger sets bending said stems downward onto said bottom plate and towards said incline; a cutting mechanism (mower 14) mounted on said bottom plate below said pick-up head, said cutting mechanism cutting each of said stems at said respective base to form a movable web as said harvesting machine traverses a crop field; a first moisture removal mechanism positioned downstream of said cutting mechanism, said first moisture removal mechanism including a first roll (16, one of three lower rollers in Fig. 1) positioned below a first press roll (also labeled as 16, one of two upper rolls in Fig. 1), a second moisture removal mechanism positioned downstream of said first moisture removal mechanism, said second moisture removal mechanism including a second roll (16, one of three lower rollers in Fig. 1) positioned below a second press roll (also labeled as 16, one of two upper rolls in Fig. 1), and a moving belt (20) forming a closed loop around both said first and second moisture removal mechanisms, said moving belt forming a first nip with said first press roll and a second nip with said second press roll for squeezing moisture out of said stems as said movable web is routed through said first and second nips (col. 3 line 65-col. 4 line 4), said method comprising the steps of: 
a) attaching said harvesting machine to a self-propelled unit which can be driven across a field for the purpose of harvesting a crop (col. 3 lines 26-29); 
b) rotating said pick-up head and activating said cutting mechanism to cut each of said stems at said stem base and routing said cut stems into said harvesting machine as a movable web (see Fig. 1, a pickup head and cutting blade are shown); and 
c) directing said movable web between said first and second nips to reduce the moisture content of said movable web by forcing moisture out of each of said stems (col. 3 line 65-col. 4 line 4).

Wingard does not disclose wherein the first and second rolls, around which the belt forms a closed loop, are first and second suction rolls, or wherein said moving belt having a plurality of apertures formed therethrough.
In the same field of endeavor, Anzel discloses a suction roller (16) and press roll (15) designed to reduce the moisture in a web (col. 3 lines 41-43) in conjunction with heat (col. 4 lines 5-10), said suction roller surrounded by a belt (5) having apertures (col. 2 lines 43-46).
It would be obvious to one of ordinary skill in the art to substitute the lower heated rollers disclosed by Wingard with suctions rollers, in view of the teaching by Anzel that suction rollers can be used in combination with heat to reduce moisture in a web. It would be obvious to one of ordinary skill in the art to provide the belt disclosed by Wingard with apertures, as disclosed by Anzel, as a way of allowing the suction created by the suction roller to draw out moisture from the harvested crop. 

Regarding claim 17, the combination discloses the method of claim 16.
The combination does not disclose lowering said moisture content in said cut stems by at least about 20%.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to lower the moisture content in the cut stems by 20%. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 18, the combination discloses the method of claim 16 
The combination does not disclose lowering said moisture content in said cut stems by at least about 25%.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to lower the moisture content in the cut stems by 25%. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 19, Wingard, of the resultant combination, discloses the method of claim 16 further comprising baling said movable web into a bale (see Fig. 1).

Regarding claim 20, the combination discloses the method of claim 16. 
The combination does not disclose depositing said movable web onto the ground, after said moisture content has been reduced, and then using a self-propelled baler to bale said movable web which was deposited onto the ground.
The examiner takes official notice that it is well known in the art to deposit a web onto the ground after compression and prior to baling. It would be obvious to one of ordinary skill in the art to deposit the movable web onto the ground after reducing the moisture content, and then bale using a self-propelled baler.

Regarding claim 21, Wingard discloses a header for attachment to a self-propelled unit or to a chopper type machine, which is either self-propelled or a pull-type unit, comprising: 
a frame having a first end and a second end, and having a bottom plate positioned adjacent to said first end, said bottom plate having a front edge and a rear edge, and said bottom plate is inclined upward towards said rear edge (see Fig. 1);
a rotatable pick-up head pivotally mounted on said first end of said frame, said pick-up head having at least two spaced apart and outwardly extending finger sets, each finger set containing a plurality of fingers spaced apart from one another across the width of said pick-up head, each finger set sequentially contacting growing plants in a field, each plant having a stem containing a high moisture content and a base, and each of said finger sets bending said stems downward onto said bottom plate and towards said incline; 
a cutting mechanism (mower 14) mounted on said bottom plate below said pick-up head, said cutting mechanism cutting each of said stems at said respective base to form a moving web as said harvesting machine traverses a crop field; 
a first moisture removal mechanism positioned downstream of said cutting mechanism, and said first moisture removal mechanism including a first roller (heated roller 16, one of three lower rollers in Fig. 1) positioned below a first press roll (also labeled as 16, one of two upper rolls in Fig. 1); 
a second moisture removal mechanism positioned downstream of said first moisture removal mechanism, and said second moisture removal mechanism including a second roller (heated roller 16, one of three lower rollers in Fig. 1) positioned below a second press roll (also labeled as 16, one of two upper rolls in Fig. 1); and 
a moving belt (20) forming a closed loop around both said first and second rolls, said moving belt forming a first nip with said first press roll and a second nip with said second press roll for squeezing moisture out of said stems as said movable web is routed through said first and second nips (col. 3 line 65-col. 4 line 4).

Wingard does not disclose wherein the first and second rolls, around which the belt forms a closed loop, are first and second suction rolls, or wherein said moving belt having a plurality of apertures formed therethrough.
In the same field of endeavor, Anzel discloses a suction roller (16) and press roll (15) designed to reduce the moisture in a web (col. 3 lines 41-43) in conjunction with heat (col. 4 lines 5-10), said suction roller surrounded by a belt (5) having apertures (col. 2 lines 43-46).
It would be obvious to one of ordinary skill in the art to substitute the lower heated rollers disclosed by Wingard with suctions rollers, in view of the teaching by Anzel that suction rollers can be used in combination with heat to reduce moisture in a web. It would be obvious to one of ordinary skill in the art to provide the belt disclosed by Wingard with apertures, as disclosed by Anzel, as a way of allowing the suction created by the suction roller to draw out moisture from the harvested crop. 

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wingard (US 4912914 A) in view of Anzel (US 9856603 B2), and further in view of Olander (US 9258946 B2).

Regarding claim 2, the resultant combination discloses the harvesting machine of claim 1. 
The combination does not disclose wherein a crop converging mechanism is located downstream of said second moisture removal mechanism, said crop converging mechanism including a pair of rotating augers aligned on a common axis which can forcibly reduce the width of said moving web to a narrow ribbon having a width of less than about 30 inches.
In the same field of endeavor, Olander discloses a pair of crop converging augers (54A, 54B) for facilitating crop flow between a conveying surface and a narrower baling chamber (col. 4 lines 28-34).
It would be obvious to one of ordinary skill in the art to provide the combination with a crop converging mechanism of a pair of rotating augers, as disclosed by Olander, as a way of facilitating crop flow into a narrower baler.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reduce the width of said moving web to a narrow ribbon having a width of less than about 30 inches. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 11, the combination discloses the harvesting machine of claim 10 
The combination does not disclose wherein a crop converging mechanism is located downstream of said second moisture removal mechanism, said crop converging mechanism including a pair of rotating augers aligned on a common shaft which forcibly reducing the width of said moving web to a narrow ribbon having a width of less than about 30 inches.
In the same field of endeavor, Olander discloses a pair of crop converging augers (54A, 54B) for facilitating crop flow between a conveying surface and a narrower baling chamber (col. 4 lines 28-34).
It would be obvious to one of ordinary skill in the art to provide the combination with a crop converging mechanism of a pair of rotating augers, as disclosed by Olander, as a way of facilitating crop flow into a narrower baler.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reduce the width of said moving web to a narrow ribbon having a width of less than about 30 inches. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wingard (US 4912914 A) in view of Anzel (US 9856603 B2), and further in view of Claas (GB 1150050 A).

Regarding claim 6, the combination discloses the harvesting machine of claim 1. 
The combination does not disclose wherein said second moisture removal mechanism is inclined relative to said first moisture removal mechanism.
In a similar baler, Claas discloses compression rolls (page 1 col. 1 lines 8-10: apparatus for rolling up under pressure) surrounded by a belt (39), wherein rearward rollers are inclined relative to forward rollers (see Fig. 5).
It would be obvious to one of ordinary skill in the art to modify the combination so that the second rollers are inclined relative to the first, as disclosed by Claas, in view of the teaching by Claas that it is known in the art to incline compression rollers.

Regarding claim 7, the combination discloses the harvesting machine of claim 1. 
The combination does not disclose wherein said first moisture removal mechanism is positioned in front of and slightly below said second moisture removal mechanism.
In a similar baler, Claas discloses compression rolls (page 1 col. 1 lines 8-10: apparatus for rolling up under pressure) surrounded by a belt (39), wherein rearward rollers are inclined relative to forward rollers (see Fig. 5).
It would be obvious to one of ordinary skill in the art to modify the combination so that the second rollers are inclined relative to the first, as disclosed by Claas, in view of the teaching by Claas that it is known in the art to incline compression rollers.

Regarding claim 8, the combination discloses the harvesting machine of claim 1. 
The combination does not disclose wherein said first suction roll is positioned in front of and slightly below said second suction roll.
In a similar baler, Claas discloses compression rolls (page 1 col. 1 lines 8-10: apparatus for rolling up under pressure) surrounded by a belt (39), wherein rearward rollers are inclined relative to forward rollers (see Fig. 5).
It would be obvious to one of ordinary skill in the art to modify the combination so that the second rollers are inclined relative to the first, as disclosed by Claas, in view of the teaching by Claas that it is known in the art to incline compression rollers.

Regarding claim 9, the combination discloses the harvesting machine claim 1.
The combination does not disclose wherein said first press roll is positioned in front of and slightly below said second press roll.
In a similar baler, Claas discloses compression rolls (page 1 col. 1 lines 8-10: apparatus for rolling up under pressure) surrounded by a belt (39), wherein rearward rollers are inclined relative to forward rollers (see Fig. 5).
It would be obvious to one of ordinary skill in the art to modify the combination so that the second rollers are inclined relative to the first, as disclosed by Claas, in view of the teaching by Claas that it is known in the art to incline compression rollers.


Response to Arguments

Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Anzel is nonanalogous art and is not combinable with the teachings of Wingard. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case Wingard already teaches the known problem of moisture within a web of crop material passing between rollers and discloses removing moisture from the web of material.  Therefore, the problem no longer lies within the art of harvesting and one would reasonably explore all analogous art pertaining to the particular problem of removing moisture from a web of material passing between rollers.  Therefore, it would be obvious and reasonable to combine the teachings of Anzel.   
Applicant also argues Anzel teaches a roller with minimal compression, and therefore teaches away from the substantial compression taught by Wingard.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The compression level of Anzel’s roller is not being relied upon and is therefore inconsequential to the combination.   Ansel is only being relied upon for the known structure of a suction roller and a pervious belt for further reducing moisture in the web of compressed material disclosed by Wingard.  The combination is considered to maintain the elements and compression of Windguard and merely modify the heated rollers and belt as taught by  Anzel.  Therefore, the rejection is deemed proper and is maintained by the office.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         


/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671